Citation Nr: 1741103	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-27 236	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to a disability rating greater than 40 percent for prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970, to include combat service in Vietnam.  He was awarded the Combat Action Ribbon, among other service awards and  decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 RO decision.  The Veteran perfected a timely appeal to the Board, to include requesting a hearing before a Veterans Law Judge.  


FINDING OF FACT

In August 2017 written correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal, to include the previously-requested hearing, is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in August 2017 written correspondence, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


